BERRY, Justice.
The Oklahoma Bar Association has filed motion requesting this Court enter its order disbarring respondent from the practice of law in the State of Oklahoma.
The record shows that on December 7, 1972, respondent was convicted of a crime involving moral turpitude in cause No. 23939-1 in the United States District Court for the Western District of Missouri. Therein respondent and others were convicted under 18 U.S.C. § 371 of conspiring to violate 18 U.S.C. § 1952.
The essence of the alleged conspiracy was that respondent conspired with others to promote and establish an unlawful business enterprise involving gambling, prostitution, and bribery in violation of the laws of the State of Oklahoma, by traveling and causing travel in interstate commerce, and by using, and causing use of facilities in interstate commerce, including wire communications facilities.
Thereafter, pursuant to Article X § 4(c) Rules of Oklahoma Bar Association, respondent was ordered to appear before this Court and show cause why he should not be disciplined.
*567Respondent appeared before this Court on May 15, 1975, and presented evidence that the conviction was then pending on appeal.
This Court then entered an order suspending respondent from practice of law in the State of Oklahoma, pursuant to Article X § IV.
Respondent has informed the Bar Association that his conviction is final and the Bar Association filed a motion requesting this Court enter its order disbarring respondent from practice of law in the State of Oklahoma.
The disposition of respondent’s appeal is reported at United States v. Bishop, 8th Cir., 492 F.2d 1361, cert. den., 417 U.S. 942, 94 S.Ct. 3066, 41 L.Ed.2d 663.
Respondent has offered no evidence in mitigation of discipline, and has raised no issue as to conviction involving a crime of “moral turpitude.” It is the order of this Court that respondent, Lewis Franklin Grayson, be disbarred effective from May 15, 1975.
All Justices concur.